Case 3:19-cv-00665-MMD-WGC Document 37-24 Filed 05/17/20 Page 1 of 2




                  Exhibit 24




                     Exhibit 24
               Case 3:19-cv-00665-MMD-WGC Document 37-24 Filed 05/17/20 Page 2 of 2

Read, Breanne

From:                     Doran, Virginia
Sent:                     Monday, May 7, 2018 1:25 PM
To:                       Huckaby, Dawn
Cc:                       Ellison, Emily
Subject:                  RE: Checking the Status


Probably going out by Wednesday...I will send you a copy...
Thanks,
V

From: Huckaby, Dawn
Sent: Monday, May 07, 2018 1:25 PM
To: Doran, Virginia <VRDoran@washoeschools.net>
Cc: Ellison, Emily <EEllison@WashoeSchools.net>
Subject: Checking the Status

Hi V,
I wanted to ask about the status of T Olsen. We are on hold with D Sayer possible placement based on when her letter
goes out for separation. He will be our last administrative placement once this is complete. Thanks!
Dawn

Dawn Huckaby, SPHR, SHRM‐SCP
Chief Human Resources Officer
Washoe County School District
dhuckaby@washoeschools.net
(775) 348‐0259
Fax: (775) 333‐5070
www.washoecountyschools.org/employment
Believe ~ Engage ~ Inspire
Teach in Washoe County Schools
Email us: teach@washoeschools.net
The information contained in this communication may be confidential and is intended only for the use of the intended recipient(s). If the reader of
this message is not the intended recipient(s), you are hereby notified that any dissemination, distribution, or copying of this communication, or any
of its contents, is strictly prohibited. If you have received this communication in error, please return it to the sender immediately and delete any copy
of it from your computer system.




                                                                            1
                                                                                                                               WCSD 3723
